                     Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 1 of 8

AO 242 (Rev 09/17) Peliiion for a Wni of Habeas Corpus Under 28 U.S.C. § 2241


                                      United States District Court
                                                                        for the                               FILED
                                                                                                             Clerk's Office



                                                                                                           By
                                                                                                                Deputy Clerk
Pablo M.          Riv^^ra
                               Petitioner


                                                                                  Case No.
                                                                            /                —
                                                                                                     (Supplied by Clerk ofCourt)
RADM Spaulding; Federal Medical Centei^
Devens, MA                                                                  ^
        ^                     Respondent
 (name of warden or authorizedperson havingcustody ofpetitioner)

                          PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
                                                               Personal Information


1.          (a) Your full name:             Pablo Marcellino Rivera
            (b) Other names you have used:                Paul Marshall Rj vern
2.          Place of confinement:
            (a) Name ofinstitution:            FMC Devens , Camp
            (b) Address:                       Box 8/Sj, Ayer, MA 01432

            (c) Your identification number:                 05914-122
 3.         Are you currently being held on orders by:
            ^Federal authorities        • State authorities                     O Other - explain:

 4.         Are you currently:
            • A pretrial detainee (waiting for trial on criminal charges)
            S Serving a sentence (incarceration, parole, probation, etc.) after having been convicted ofa crime
              If you are currently serving a sentence, provide:
                      (a) Name and location of court that sentenced you:                 District of Hawaii
                         Honolulu, Hawaii
                      (b) Docket number ofcriminal case:                          1117-cr-00301-SOM
                      (c) Date ofsentencing: January 8, 2018
            • Being held on an immigration charge
            • Other (explain):




                                                   Decision or Action You Are Challenging

 5.         What are you challenging in this petition:
            ^How your sentence isbeing carried out, calculated, orcredited by prison or parole authorities (forexample,
               revocation or calculation of good time credits)

                                                                                                                                   Page 2 of 9
                     Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 2 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U S C. § 2241

          • Pretrial detention
          • Imrnigration detention
          • Detainer
          • The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
            maximum or improperly calculated under the sentencing guidelines)
          • Disciplinary proceedings
          • Other (explain):



          Provide more information about the decision or action you are challenging:
          (a) Name and location of the agency or court:                   FMC Devens , P.O. Box 879. Aver
          MA 01432                                                                                 '—
           (b) Docket number, case number, or opinion number:                none
           (c) Decision or action you are challenging (for disciplinaryproceedings, specify the penalties imposed):
         The living arrangements at the camp is conducive to the spread
         of C0VID~19 which exposes you to the virus, resulting in possiblv
         death.                       ^
           (d) Date of the decision or action:                 ti/a

                                             Your Earlier Challenges of the Decision or Action

           First appeal
           Did you appeal the decision, file a grievance, or seek an administrative remedy?
           • Yes                          SNo
           (a) If "Yes," provide:
                   (!) Name of the authority, agency, or court:

                      (2) Date offiling:
                      (3) Docket number, case number, or opinion number:
                      (4) Result:
                      (5) Date of result:
                      (6) Issues raised:




          (b) Ifyouanswered"No,"explain why you did not appeal: Urgent circumstances which
          will make my appeal futile.

 8.         Second appeal
            After the first appeal, did you file a second appeal to a higher authority, agency, or court?
           • Yes                          ®No


                                                                                                                      Page 3 of 9
                    Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 3 of 8

AO 242 (Rev 09/17) Pelition for a Wrii of Habeas Corpus Under 28 U.S.C. § 2241

          (a) If "Yes," provide:
                    (1) Name of the authority, agency, or court:


                    (2) Date of filing:
                    (3) Docket number, case number, or opinion number:
                    (4) Result:
                    (5) Date of result:
                    (6) Issues raised:




          (b) If you answered "No," explain why you did not file a second appeal:



          Third appeal
          After the second appeal, did you file a third appeal to a higher authority, agency, or court?
          • Yes                         0No
          (a) If "Yes," provide:
                  (1) Name of the authority, agency, or court:

                     (2) Date of filing:
                     (3) Docket number, case number, or opinion number:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




           (b) If you answered "No," explainwhy you did not file a third appeal:


 10.       Motion under 28 U.S.C. § 2255
           Inthis petition, are you challenging the validity of yourconviction or sentence as imposed?
           • Yes                         SNo
           If "Yes," answer the following:
           (a)        Have you already filed a motion under 28 U.S.C. § 2255 thatchallenged this conviction or sentence?
                     • Yes                              SNo



                                                                                                                    Page4 of 9
                     Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 4 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U S C. § 2241

                     If "Yes." provide;
                     (1) Name of court:
                     (2) Case number:
                     (3) Date of filing:
                     (4) Result:
                     (5) Date of result:
                      (6) Issues raised:




           (b)        Have you ever filed a motion in a United States Court ofAppeals under 28 U.S.C. §2244(b)(3)(A),
                      seeking permission to file a second orsuccessive Section 2255 motion to challenge this conviction or
                      sentence?
                     • Yes                              0 No
                      If "Yes," provide:
                      (1) Name of court:
                      (2) Case number:
                      (3) Date offiling:                 •
                      (4) Result:
                      (5) Date of result:
                      (6) Issues raised:




            (c)        Explain why the remedy under 28 U.S.C. §2255 is inadequate or ineffective tochallenge your
                       conviction or sentence:




  11.        Appeals of immigration proceedings
             Does this case concern immigration proceedings?
             • Yes                         ONo
                        If "Yes," provide:
             (a)        Dateyouwere taken into immigration custody:
             (b)        Dateof the removal or reinstatement order:
             (c)        Did you file an appeal with the Board of Immigration Appeals?
                       • Yes                              • No


                                                                                                                       Page 5 of 9
                    Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 5 of 8

AO 242 (Rev 09/17) Petilion for a Writ of Habeas Corpus Under 28 U S C. § 2241

                    If "Yes," provide:
                    (1) Date of filing:
                    (2) Case number:
                    (3) Result:
                    (4) Date of result:
                    (5) Issues raised:




          (d)        Did you appeal the decision to the United States Court of Appeals?
                    • Yes                              0 No
                     If "Yes," provide:
                     (1) Name of court:
                     (2) Date offiling:
                     (3) Case number:
                     (4) Result:
                     (5) Date of result:
                     (6) Issues raised:




 12.       Other appeals
           Otherthanthe appeals you listed above, have you filed any otherpetition, application, or motion about the issues
           raised in this petition?
           • Yes                         0No
           If "Yes," provide:
           (a) Kind of petition, motion, or application:
           (b) Name of the authority, agency, or court:

           (c) Date of filing:
           (d) Docket number, case number, or opinion number:
           (e) Result:
           (f) Date of result:
           (g) Issues raised:




                                                                                                                    Page 6 of 9
                     Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 6 of 8

AO 242 (Rev 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C § 2241

                                               Grounds for Your Challenge in This Petition

13.       State every ground (reason) that suppoils your claim that you are being held in violation of the Constitution,
          laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the
          facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

       GROUND ONE: The COVID-19 virus is rapidly spreading throughout the
        prison system and the living arrangements at the Federal Prison
        Camp, Devens does not allow me to practice social distancing,
        recommended by the CDC.
          (a) Supporting facts (Be brief. Donotcite cases or law.):
        The living conditions at the Btlireau of Prisons are inadequate to
        prevent me from contracting tire vIlus. The sanitation     the unit
        is conducive to the spreading of the virus and my living quarters
        is shared with another inmate, with hardley any standing room.

          (b) Did you present Ground One in all appeals that were available to you?
          • Yes                        (3 No


        GROUND TWO:




          (a) Supporting facts (Be brief. Donotcitecasesor lavf.)'.




          (b) Did you present Ground Two in all appeals that were available to you?
          • Yes                         •No


      GROUND THREE:




          (a) Supporting facts                  Donotcite cases or law.):




           (b) Did you present Ground Three in all appeals that were available to you?
          • Yes                         •No




                                                                                                                      page 7 of 9
                     Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 7 of 8

AO 242 (Rev 09/17) Peliiion for a Wrii of Habeas Corpus Under 28 U S C § 2241

        GROUND FOUR:




          (a) Supporting facts ffie 6r/e/ Do not die cases or law.):




          (b) Didyou present Ground Four in all appeals that were available to you?
          • Yes                         ONo


 14.       Ifthere are any grounds that you did not present in all appeals that were available to you, explain why you did
           not:




                                                                 Request for Relief

 15. State exactly what you want the court to do; '' would like to serve the retnainder of my
 sentence under Home Confinement so there I can practice social distancing
 and shelter in place.




                                                                                                                       Page8 of 9
                   Case 1:20-cv-10777-DJC Document 1 Filed 04/23/20 Page 8 of 8

AO 242 (Rev 09/17) Peiilion for a Wrii of Habeas Corpus Under 28 US C § 224]

                                                   Declaration Under Penalty Of Perjury

          If you are incarcerated, on what date did you place this petition in the prison mail system:



1declare under penalty of perjury that 1 am the petitioner, I have read this petition or had it read to me, and the
information in this petition is true and correct. I understand that a false statement of a material fact may serve as the basis
for prosecution for perjury.




Date:
           April 13, 2020                                                       ^
                                                                                               Signature ofPetitioner




                                                                               Signature oj Attorney or other authorized person, ifany




                                                                                                                                         Page 9 of 9
